Name: Commission Regulation (EC) No 1013/96 of 5 June 1996 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing
 Date Published: nan

 6. 6. 96 EN Official Journal of the European Communities No L 135/11 COMMISSION REGULATION (EC) No 1013/96 of 5 June 1996 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1996/97 marketing year a quantity equal to the average quantities of lemons de ­ livered for processing during the 1984/85 to 1988/89 marketing years and paid for at a price at least equal to the minimum price; Whereas Article 2 of Regulation (EEC) No 1121 /89 defines the criteria for fixing the intervention threshold for cauliflowers; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 1 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available; Whereas it is necessary to determine the period of 12 consecutive months on the basis of which the overrun of intervention thresholds for cauliflowers and lemons pursuant to Article 16 b ( 1 ) of Regulation (EEC) No 1035/72 is calculated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Articles 16 a (5) and 16 b (4) thereof, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6 b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EC) No 1327/95 (4), and in particular Article 1 (3) thereof, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers ^, as last amended by Regulation (EC) No 1327/95, and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION: Article 1 The level of intervention thresholds for cauliflowers, peaches, nectarines and lemons for the 1996/97 mar ­ keting year is fixed as follows: Whereas Article 16 a of Regulation (EEC) No 1035/72 defines the criteria for fixing the intervention threshold for nectarines; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 2 of the said Article to the average produc ­ tion intended for fresh consumption over the last five marketing years for which data are available;  cauliflowers:  peaches:  nectarines:  lemons: 63 800 tonnes, 336 200 tonnes, 83 700 tonnes, 355 300 tonnes. Article 2 Whereas Article 1 of Regulation (EEC) No 2240/88 defines the criteria for fixing the intervention thresholds for peaches and lemons; whereas it is for the Commission to fix these intervention thresholds by applying the percentages defined in paragraphs 1 and 2 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available; whereas, however, pursuant to Article 2 of Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the intervention threshold for lemons f) the threshold for lemons thus calculated must be increased by 1 . The overrun of the intervention threshold for cauli ­ flowers shall be calculated on the basis of interventions carried out between 1 February 1996 and 31 January 1997. 2. The overrun of the intervention threshold for lemons shall be calculated on the basis of interventions carried out between 1 March 1995 and 28 February 1996. (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 198 , 26. 7. 1988 , p. 9 . (4) OJ No L 128 , 13 . 6. 1995, p. 8 . 0 OJ No L 118 , 29. 4. 1989, p. 21 . ( «) OJ No L 119, 11 . 5. 1990 , p. 61 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 135/12 EN Official Journal of the European Communities 6. 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1996. For the Commission Franz FISCHLER Member of the Commission